                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CARLOS HASAN HICKS,

                      Plaintiff,

V.                                                            NO. 2:18-cv-0850 JB-JFR

BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF OTERO,
MANAGEMENT & TRAINING CORP.,
SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.,
LT. JAVIER SIFUENTES, LT. M. SOTO,
SGT. M. CAMACHO, SGT. V. MOYA,
CPT. R. OCHOA, V. LEON, AND
JOHN DOES 1-6,

                      Defendants.

              PLAINTIFF’S RESPONSE IN OPPOSITION TO
   DEFENDANT BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF
 OTERO’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       COMES NOW, Plaintiff, Carlos Hasan Hicks, by and through his attorneys of record,

ELLIS & ESTES, and submits this Response to Defendant Board of County Commissioners of the

County of Otero’s (“Otero County”) Motion to Dismiss Plaintiff’s Second Amended Complaint.

       1. Rule 12(b)(6)

       12(b)(6) motions ask the court to test “the sufficiency of the allegations within the four

corners of the complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d

337, 340 (10th Cir. 1994).

           When a federal court reviews the sufficiency of a complaint, before the
           reception of any evidence either by affidavit or admissions, its task is
           necessarily a limited one. The issue is not whether a plaintiff will ultimately
           prevail but whether the claimant is entitled to offer evidence to support the
           claims. Indeed, it may appear on the face of the pleadings that a recovery is
           very remote and unlikely but that is not the test. Moreover, it is well established
           that, in passing on a motion to dismiss, whether on the ground of lack of
           jurisdiction over the subject matter or for failure to state a cause of action, the
           allegations of the complaint should be construed favorably to the pleader.

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

       In Twombly, the Supreme Court refined the standard for courts to use in reviewing a

dismissal: courts must test “whether the complaint contains ‘enough facts to state a claim to relief

that is plausible on its face.’” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th

Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). Under this standard,

“a plaintiff must ‘nudge his claims across the line from conceivable to plausible’ in order to survive

a motion to dismiss.” Id. “Thus, the mere metaphysical possibility that some plaintiff could prove

some set of facts in support of the pleaded claims is insufficient; the complaint must give the court

reason to believe that this plaintiff has a reasonable likelihood of mustering factual support for

these claims.” Id.

       2. Plaintiff’s Claims Are Timely.

       The appropriate statute of limitations for actions arising under 42 U.S.C. § 1983 within the

state of New Mexico is three years. Wilson v. Garcia, 471 U.S. 261, 268 (1985).

       Plaintiff first brought claims against Otero County (under the name “Otero County

Detention Center” and “OCDC”) in his pro se Complaint, dated 09/10/2018. In that Complaint,

Plaintiff alleged that Otero County violated his due process rights by subjecting him to “cruel and

unusual punishment” by transferring him to Otero County Prison Facility (“OCPF”) without an

adjudication of guilt for his pending criminal charges and for denying him dental care.

       After retaining current counsel, Plaintiff filed an Amended Complaint that further

developed these abuses. See Plaintiff’s Amended Complaint (Doc. 22). Specifically, Plaintiff

alleged that, by instituting certain policies, customs, decisions, and practices, Otero County created

a climate within OCDC that caused pre-trial detainees to be deprived of adequate medical and

                                                  2
mental health care and be subjected to inhumane conditions of confinement, including inter alia,

extended periods of solitary confinement for no legitimate reason. Id. at ¶ 41.

       On January 14, 2021, Plaintiff, by leave and order of this Court, filed his Second Amended

Complaint. (Doc. 40). In his Second Amended Complaint, Plaintiff described how, while detained

in OCDC, he was placed in solitary confinement without a hearing and for no legitimate

penological reason between the dates of October 24, 2017 and November 29, 2017. Id. at ¶¶ 35-

37. Plaintiff further described that when he returned to OCDC on August 30, 2018, he was

immediately placed in solitary confinement without a hearing and for no legitimate penological

reason, until October 19, 2018. Id. at ¶¶ 42-44. Plaintiff then described how he was placed in

solitary confinement within OCDC from the dates of November 30, 2018 to April 9, 2019, again

without a hearing and without any legitimate penological reason. Id. at ¶¶ 46-48. All of these

events occurred within the three-year period of Plaintiff’s original Complaint.

       With regard to Plaintiff’s allegations regarding personal injuries caused by Defendants’

failure to provide reasonable dental care, Plaintiff has alleged that he began complaining of dental

problems on approximately 02/17/2016. See Plaintiff’s Second Amended Complaint at ¶ 50; see

also Plaintiff’s original Complaint (Count 2 against Otero County Detention Center describes the

failure of the County to provide access to dental care, beginning in July of 2017). Accordingly,

all of Plaintiff’s claims fall within three years of Plaintiff’s original Complaint.

       Plaintiff’s Second Amended Complaint is similarly timely because the accusations made

against Otero County therein relate back to the original Complaint under Rule 15(c)(B), which

requires that “the amendment asserts a claim or defense that arose out of the conduct, transaction,

or occurrence set out – or attempted to be set out – in the original pleading[.]”




                                                   3
       3. Plaintiff Has Sufficiently Pleaded Procedural and Substantive Due Process
          Violations Committed by Otero County.

       The Fourteenth Amendment states that no state shall deprive any person of life, liberty, or

property, without due process of law. U.S. CONST.        AMEND    XIV. The Due Process Clause

encompasses both procedural and substantive protections. Procedural due process requires the

government to employ fair procedures when depriving a person of a protected interest. Substantive

due process prohibits the government from depriving a person of a protected interest for certain

reasons.

       To trigger a due process analysis, the person filing suit must first have a protected interest

in life, liberty, or property. As the Supreme Court in Bell v. Wolfish explained, “what is at issue

when an aspect of pretrial detention that is not alleged to violate any express guarantee of the

Constitution is challenged, is the detainee’s right to be free from punishment.” 441 U.S. 520, 534.

Thus, the constitutionality of a pretrial detainee’s conditions of confinement under a Due Process

analysis hinges on whether the conditions of confinement amount to “punishment” in the

constitutional sense. See Littlefield v. Deland, 641 F.2d 729, 731 (10th Cir. 1981) (placing a

detainee in a strip cell for 56 days without notice or hearing was a violation of detainee’s rights

under the Fourteenth Amendment). “For under the Due Process Clause, a detainee may not be

punished prior to an adjudication of guilt in accordance with due process of law.” Bell v. Wolfish,

441 U.S. at 535.

       In the case at bar, Mr. Hicks has pleaded that his placement in solitary confinement while

housed at OCDC and while in the custody of Otero County was “conducted as punishment and

served no penological interest.” E.g., Second Amended Complaint at ¶ 47. Such allegations are

more than plausible, especially given the context of Mr. Hicks’ 38-month pretrial detention, during

which he spent over 70% (approximately 842 of 1,171 days) of his time in solitary confinement

                                                 4
and was never given notice or an opportunity to challenge the conditions in which he was confined.

See Second Amended Complaint at ¶ 29; accord Fogle v. Pearson, 435 F.3d 1252, 1259 (10th Cir.

2006) (district court abused its discretion when it held that holding an inmate in administrative

segregation for three years did not violate inmate’s due process rights); see also Gaines v.

Stenseng, 292 F.3d 1222, 1225-26 (10th Cir. 2002) (admonishing courts to “carefully examine []

the conditions of the prisoner’s confinement” before determining whether such conditions were

constitutional).

          Accordingly, Mr. Hicks has plausibly alleged that Defendants, including Otero County,

violated his clearly established liberty interests when they caused him to be placed in solitary

confinement for a total of 842 days without notice, hearing, or a meaningful opportunity to

challenge his conditions of confinement, all in violation of Mr. Hicks’ procedural due process

rights.

          A pre-trial detainee’s conditions of confinement may also implicate substantive due

process. “To make a substantive due process claim for conditions of confinement, a plaintiff must

satisfy two requirements. . . . First, the alleged deprivation must be “sufficiently serious,” which

turns on the severity of the alleged deprivations and their duration. . . . Second, [a plaintiff] must

show that the jail officials had a sufficiently culpable state of mind.” Romero v. Bd. Of Cnty.

Comm’rs, 202 F. Supp. 3d 1223, 1261-62 (D. N.M. 2016).

          To determine whether the first prong of the substantive due process test is met, courts must

take a holistic look at the detainee’s allegations, rather than asking whether each specifically

alleged violation is “sufficiently serious”. Id. at 1261 (citing Wilson v. Seiter, 501 U.S. 294, 305

(1991)). In Mr. Hicks’ case, he has alleged that he remained in the custody of Otero County

through his entire 38-month pretrial detention. Second Amended Complaint at ¶ 25. Mr. Hicks



                                                   5
also alleges that Otero County was aware that he suffered from pre-existing mental health

conditions, including schizoaffective disorder and post-traumatic stress disorder. Id. at ¶ 27. Mr.

Hicks alleges that the extreme duration of his solitary confinement caused his mental health to

deteriorate (Id. at ¶ 56) and that the uncertainty of how much longer he would have to stay in

solitary confinement caused him to take a plea that he otherwise would not have taken (Id. at ¶

26). Finally, Mr. Hicks has alleged that he was denied dental care, even though he made repeated

requests to be seen by a dentist. Id. at ¶¶ 50-53. Taken as a whole, Mr. Hicks has sufficiently

alleged that the deprivations he suffered due to his conditions of confinement were “sufficiently

serious”.

       Mr. Hicks has also adequately alleged that Defendants acted with deliberate indifference

to his health and safety, in satisfaction of the second prong. See, e.g., Second Amended Complaint

at ¶¶ 63-71.

       On these allegations, Mr. Hicks has adequately stated a substantive due-process claim.

       4. Otero County is Directly Responsible for Depriving Mr. Hicks of His Constitutional
          Liberties.

       Section 1983 “imposes liability on a government that, under color of some official policy,

‘causes’ an employee to violate another’s constitutional rights.” Monell v. Dep’t. of Soc. Servs.

436 U.S. 658, 692 (1978) (quoting 42 U.S.C. § 1983). To establish municipal liability under §

1983, a plaintiff must demonstrate:

       (i) that an officer committed an underlying constitutional violation; (ii) that a
       municipal policy or custom exists; and (iii) that there is a direct causal link
       between the policy or custom, and the alleged injury.

Griego v. City of Albuquerque, 100 F. Supp 3d 1192, 1212 (D. N.M. 2015) (citing Graves v.

Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006).




                                                6
       In order to sufficiently plead informal policies, customs, or practices, the plaintiff “can

plead either a pattern of multiple similar instances of misconduct – no set number is required . . .

– or use other evidence, such as a police officers’ statements attesting to the policy’s existence.”

Id.

       Mr. Hicks has alleged that during his 38-month pretrial detention, he was repeatedly housed

in solitary confinement in violation of his due process rights. Specifically, Mr. Hicks has alleged

he spent the following days in solitary confinement:

       •   March 2016 - February 2017 (while housed in OCPF);

       •   October 24, 2017 – November 29, 2017 (while housed in OCDC);

       •   November 29, 2017 – August 30, 2018 (while housed in OCPF);

       •   August 30, 2018 – October 19, 2018 (while housed in OCDC);

       •   November 30, 2018 – April 9, 2019 (while house in OCDC).

       As alleged by Mr. Hicks, he was subjected to this obvious pattern of multiple similar

instances of misconduct because of Otero County’s policies of housing the mentally ill and pretrial

detainees in solitary confinement (Second Amended Complaint at ¶¶ 74 and 75); see also Id. at ¶

54.

       Accordingly, Plaintiff’s Monell claims against Otero County are sufficiently plead.

       On these allegations, Mr. Hicks has adequately stated a substantive due-process claim.

       5. Plaintiff’s False Imprisonment Claims Stem from the Fact that He was Unlawfully
          Housed in Solitary Confinement and are Sufficiently Plead.

       The New Mexico Tort Claims Act, NMSA 1978, §§ 41-4-1, et seq. shields governmental

entities and public employees from tort liability unless immunity has been waived. Section 41-4-

12 waives governmental immunity for claims of false imprisonment. To establish a claim of false

imprisonment, plaintiffs must show that: (1) Defendants intentionally confined or restrained the

                                                 7
plaintiff without the plaintiff’s consent; and (2) Defendants knew that they had no lawful authority

to do so. See Reed v. State of New Mexico, 1999 U.S. Dist. LEXIS 25221 * 19 (D. N.M. 1999)

(citing Diaz v. Lockheed Electronics, 95 N.M. 28 (1980)).

       In this case, Mr. Hicks has pleaded that Defendants, including employees of Otero County,

intentionally housed him in solitary confinement, and that they did so to punish him and not for

any legitimate penological interest. Thus, Mr. Hicks has sufficiently pleaded claims of false

imprisonment against Otero County.

       WHEREFORE, for the reasons set forth above, this Court should deny Otero County’s

Motion to Dismiss in its entirety.

                                                     Respectfully submitted,

                                                     ELLIS & ESTES

                                                     By:    /s/ Daniel P. Estes
                                                     Daniel P. Estes
                                                     3949 Corrales Rd. Ste. 230
                                                     Corrales, NM 87048
                                                     Tel: (303) 266-0800
                                                     Daniel@EllisEstes.com
                                                     Attorneys for Plaintiff




                                                 8
                               CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2021, I filed the foregoing pleading electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as fore fully reflected on the Notice of Electronic Filing:

Richard Bonner
KEMP SMITH LLP
PO Box 2800
El Paso, TX 79999-2800
Richard.Bonner@kempsmith.com
Attorneys for Defendant Board of County Commissioners
Of the County of Otero

Christina Muscarella Gooch
SUTIN, THAYER & BROWNE
PO Box 1945
Albuquerque, NM 87103
tmg@sutinfirm.com
Attorneys for Defendant Management & Training Corp.



By:    /s/ Daniel P. Estes
Daniel P. Estes
3949 Corrales Rd. Ste. 230
Corrales, NM 87048
Tel: (303) 266-0800
Daniel@EllisEstes.com
Attorneys for Plaintiff




                                               9
